                                                                            Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


MITCHELL DAVID HOLLAND,

      Petitioner,
v.                                                 CASE NO. 5:18cv59-MCR-GRJ

SECRETARY, FLORIDA DEP’T
OF CORRECTIONS,

     Respondent.
_____________________________/


                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated July 17, 2018. ECF No. 9. The parties have been

afforded an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1). I have made a de novo determination of any timely filed

objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation

should be adopted.
                                                                        Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     Respondent’s Motion to Dismiss, ECF No. 5, is GRANTED, and the

petition for writ of habeas corpus, ECF No. 2, is DISMISSED with prejudice.

       3.     A certificate of appealability is DENIED.

       4.     The clerk is directed to close the file.

       DONE AND ORDERED this 22nd day of January 2019.




                                           s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 5:18cv59-MCR-GRJ
